DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant now discloses at least one of a temperature sensor, a second temperature sensor, a light sensor. However, in claim 1, Applicant already disclosed a sensor that senses an environmental condition. Therefore, it is unclear if there are now two sensors associated with sensing the environmental condition, or just one. For the purposes of examination, it is considered to be just one sensor and with regard to claim 3, it is specifically a temperature sensor. 
Claims 4-10 are rejected due to their dependency on claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Konchan et al. US 20160355128 (qualifies under 102(a)(1), hereinafter referred to as Konchan) and further in view of Browne et al. US 20080103660 (hereinafter referred to as Browne). 

Regarding claim 1, Konchan teaches a method of deactivating a secondary lock feature (double lock feature, 36, therefore actuates a secondary lock) of a vehicle (fig1), the method comprising: 
sensing a movement of an interior door handle (30) of the vehicle with a sensing device (sensing device, see paragraph 24); 
determining a status (paragraph 14) of the secondary lock feature with a secondary lock switch (40) to ascertain if the secondary lock feature is disposed in an active state (paragraph 12-14) in which the interior door handle does not open the door; 
starting a timer (opening timer, see paragraphs 4, 25) to measure an elapsed time period since the sensing of the movement of the interior door handle; 
setting an unlock delay time (paragraphs 4, 25-29); and 
when the secondary lock feature is disposed in the active state and the elapsed time period is greater than or equal to the unlock delay time, automatically generating a control signal (paragraph 31, controller 38 eventually enables unlocking) to thereby deactivate the secondary lock feature.

Konchan does not teach the method of deactivating a secondary lock feature to include a step of sensing an environmental condition of an interior passenger compartment defined by the vehicle with a sensor and setting an unlock delay time based on the environmental condition.

Browne teaches the concept of sensing an environmental condition (temperature in passenger compartment – paragraphs 38, 42-45) of an interior passenger compartment defined by the vehicle with a sensor (temperature sensor 116).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of deactivating a lock feature as taught by Konchan with the addition of sensing an environmental condition of an interior passenger compartment defined by the vehicle with a sensor, a concept as taught by Browne, in order to enable the unlocking of the door if the ambient temperature is above a predetermined temperature (Browne, paragraph 44). 
	
 The combination of Konchan and Browne teaches setting an unlock delay time (Konchan paragraphs 4, 25-29) based on the environmental condition (Browne).

Regarding claim 2, the combination of Konchan and Browne further teaches the method of claim 1, further including, after sensing the movement of the interior door handle, sensing a position of a door (Konchan paragraphs 14, 27, see claim 1) of the vehicle with a door position sensor (Konchan, 42) to determine whether the door is in an unlatched position or a latched position. (Konchan, paragraphs 14, 27)

Regarding claim 3, the combination of Konchan and Browne further teaches the method of claim 1, wherein sensing the environmental condition includes sensing at least one of: 
a first temperature (Browne, paragraph 38,42-45) within the interior passenger compartment with a first temperature sensor (Browne, 116); 
a second temperature of an ambient environment external to the vehicle with a second temperature sensor; and 
a light level within the interior passenger compartment with a light sensor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of deactivating a lock feature as taught by Konchan with the addition a first temperature sensor, as taught by Browne, in order to enable the unlocking of the door if the ambient temperature is above a predetermined temperature (Browne, paragraph 44). 

Regarding claim 4, the combination of Konchan and Browne further teaches the method of claim 3, further comprising, after automatically generating, providing instructions to an occupant (Konchan, paragraphs 29-31) of the vehicle with at least one of an audio device (Konchan, 44) and a visual device (Konchan, 44)  regarding a procedure for deactivating the secondary lock feature and opening the door. (Konchan, paragraphs 29-31)

Regarding claim 5, the combination of Konchan and Browne further teaches the method of claim 4, further comprising, after providing instructions, resetting a value of an instruction counter to zero and incrementing the value by one each time the instructions are provided. (Konchan, paragraphs 23-26, 29-32)

Regarding claim 6, the combination of Konchan and Browne further teaches the method of claim 5, further comprising comparing the value of the instruction counter to a first counter value with a vehicle lock controller. (Konchan, paragraphs 23-26,29-32)

Regarding claim 7, the combination of Konchan and Browne further teaches the method of claim 6, further comprising, when the value of the instruction counter is greater than or equal to the first counter value, automatically contacting a service provider with an onboard communication device of the vehicle to request assistance in deactivating the secondary lock feature or opening the door. (Konchan, paragraphs 30-32)

Regarding claim 8, the combination of Konchan and Browne further teaches the method of claim 7, further comprising, after automatically contacting the service provider, starting a reset timer to measure a second time period. (Konchan, paragraphs 31-34, the second time period is not explicitly labeled however resetting the timer is part of the process of counting how many times the handle is pulled in an attempt to unlock and open the door.) 

Regarding claim 9, the combination of Konchan and Browne further teaches the method of claim 8, further comprising comparing the second time period to a maximum unlock delay time with the vehicle lock controller. (Konchan paragraph 4, the sensing of the second time period and comparing it to a maximum delay time is part of the process of counting how many time the handle is pulled and unlocking the door)

Regarding claim 10, the combination of Konchan and Browne further teaches the method of claim 9, further comprising automatically generating a control signal (Konchan, paragraphs 32-34) to reactivate the secondary lock feature if the secondary lock feature is disposed in an inactive state, the second time period is greater than or equal to the maximum unlock delay time, and the door is in a latched position.

Regarding claim 11, the combination of Konchan and Browne further teaches the method of claim 1, further comprising, in response to the control signal, transitioning a door lock system of the vehicle with a vehicle lock controller (Konchan 38) between: 
a locked state in which actuation of an exterior door handle of the vehicle does not open the door; and 
an unlocked state in which actuation of the exterior door handle opens the door. (Konchan, paragraphs 23-33)

Regarding claim 12, Konchan further teaches the method of claim 1, wherein the secondary lock feature is further defined as at least one of a double door lock feature having the active state such that neither an exterior door handle of the vehicle nor the interior door handle opens a door of the vehicle (Konchan, paragraphs 23-33), and 
Konchan does not teach a child lock feature having the active state such that the interior door handle does not open the door.

Browne teaches a child lock (see paragraph 44) feature having the active state such that the interior door handle does not open the door.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of deactivating a secondary lock feature as taught by Konchan with the addition of a child lock feature as taught by Browne in order to prevent unwanted opening of the door (purpose of child locks, Browne, paragraph 44). 

Regarding claim 13, Konchan teaches a method of deactivating a secondary lock feature of a vehicle, the method comprising: 
sensing a movement of an interior door handle (30) of the vehicle with a sensing device (sensing device, paragraph 24; 
determining a status (paragraph 14) of the secondary lock feature with a secondary lock switch (40) to ascertain if the secondary lock feature is disposed in an active state (paragraph 12-14) in which the interior door handle does not open the door; 
starting a timer (opening timer, see paragraphs 4, 25) to measure an elapsed time period since the sensing of the movement of the interior door handle; 
setting an unlock delay time (paragraphs 4,25-29); 
when the secondary lock feature is disposed in the active state, the elapsed time period is greater than or equal to the unlock delay time, automatically generating a control signal to thereby deactivate the secondary lock feature (paragraphs 23-33)

Konchan does not teach:
the method of deactivating a secondary lock feature to include a step of sensing an environmental condition of an interior passenger compartment defined by the vehicle with a sensor; 
setting an unlock delay time based on the environmental condition;
determining whether an occupant is present on a seat of the vehicle with a seat sensor; and 
when the secondary lock feature is disposed in the active state, the elapsed time period is greater than or equal to the unlock delay time, and the occupant is present on the seat, automatically generating a control signal to thereby deactivate the secondary lock feature.

Browne teaches the concept of:
sensing an environmental condition (temperature in passenger compartment – paragraphs 38, 42-45) of an interior passenger compartment defined by the vehicle with a sensor (temperature sensor 116); 
determining whether an occupant is present on a seat of the vehicle with a seat sensor (electrical contacts – that transmit force exerted on the seat, paragraphs 58-73).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of deactivating a lock feature as taught by Konchan with the addition of sensing an environmental condition of an interior passenger compartment defined by the vehicle with a sensor and a seat sensor, a concept as taught by Browne, in order to enable the unlocking of the door if the ambient temperature is above a predetermined temperature  and detect the presence of a passenger (Browne, paragraph 44,58-73). 

The combination of Konchan and Browne further teaches setting an unlock delay time (Konchan) based on the environmental condition (Browne) and when the secondary lock feature is disposed in the active state (Konchan), the elapsed time period is greater than or equal to the unlock delay time (Konchan), and the occupant is present on the seat (Browne), automatically generating a control signal (Konchan)to thereby deactivate the secondary lock feature.

Regarding claim 14, the combination of Konchan and Browne further teaches the method of claim 13, wherein sensing the environmental condition includes sensing at least one of: 
a first temperature (Browne, paragraph 38,42-45) within the interior passenger compartment with a first temperature sensor (Browne, 116); 
a second temperature of an ambient environment external to the vehicle with a second temperature sensor; and 
a light level within the interior passenger compartment with a light sensor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of deactivating a lock feature as taught by Konchan with the addition a first temperature sensor, as taught by Browne, in order to enable the unlocking of the door if the ambient temperature is above a predetermined temperature (Browne, paragraph 44). 

Regarding claim 15, the combination of Konchan and Browne further teaches the method of claim 13, further including prompting the occupant (Konchan paragraphs 29-31 with at least one of an audio instruction (Konchan, 44) and a visual instruction (Konchan, 44)   to actuate one or more components of the vehicle within a predetermined time period to thereby deactivate the secondary lock feature.

Regarding claim 16, the combination of Konchan and Browne is fully capable of teaching the method of claim 15, further including, after prompting, receiving a voice command from the occupant. (Konchan, paragraphs 30-34, since there is enablement of verifying the identity of the occupant)

Regarding claim 17, the combination of Konchan and Browne is fully capable of teaching the method of claim 15, further including, before automatically generating the control signal, requesting a confirmation from the occupant to generate the control signal. (Konchan, paragraphs 30-34)

Regarding claim 18, the combination of Konchan and Browne is fully capable of teaching the method of claim 17, wherein requesting includes re-requesting the confirmation after an interval (Konchan, the process can occur again thus re-requesting confirmation). (Konchan, paragraphs 30-34)

Regarding claim 19, Konchan teaches a method of deactivating a secondary lock feature of a vehicle, the method comprising: 
sensing a movement of an interior door handle (30) of the vehicle with a sensing device (sensing device, paragraph 24; 
determining a status (paragraph 14) of the secondary lock feature with a secondary lock switch (40) to ascertain if the secondary lock feature is disposed in an active state (paragraph 12-14) in which the interior door handle does not open the door; 
starting a timer (opening timer, see paragraphs 4, 25) to measure an elapsed time period since the sensing of the movement of the interior door handle; 
after sensing the movement, sensing a position of the door with a door position sensor (Konchan, 42, paragraphs 14, 27) to determine whether the door is in an unlatched position or a latched position; 
setting an unlock delay time (paragraphs 4,25-29); 
comparing the elapsed time period to the unlock delay time with a vehicle lock controller (38); 
when the secondary lock feature is disposed in the active state, the elapsed time period is greater than or equal to the unlock delay time, automatically generating a control signal to thereby deactivate the secondary lock feature (paragraphs 23-33)

 Konchan does not teach: 
after sensing the position, sensing at least one of: 
a first temperature within an interior passenger compartment defined by the vehicle with a first temperature sensor; 
a second temperature of an ambient environment external to the vehicle with a second temperature sensor; and 
a light level within the interior passenger compartment with a light sensor; 
setting an unlock delay time based on the at least one of the first temperature, the second temperature, and the light level; and 
when the elapsed time period is greater than or equal to the unlock delay time, determining whether an occupant is present on a seat of the vehicle with a seat sensor; and
when the secondary lock feature is disposed in the active state, the elapsed time period is greater than or equal to the unlock delay time, and the occupant is present on the seat, automatically generating a control signal to thereby deactivate the secondary lock feature.

Browne teaches: 
	sensing at least one of: 
a first temperature (Browne, paragraph 38,42-45) within the interior passenger compartment with a first temperature sensor (Browne, 116); 
a second temperature of an ambient environment external to the vehicle with a second temperature sensor; and 
a light level within the interior passenger compartment with a light sensor. 
determining whether an occupant is present on a seat of the vehicle with a seat sensor (electrical contacts – that transmit force exerted on the seat, paragraphs 58-73).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of deactivating a lock feature as taught by Konchan with the addition a first temperature sensor, a seat sensor, a concept as taught by Browne, in order to enable the unlocking of the door if the ambient temperature is above a predetermined temperature  and detect the presence of a passenger (Browne, paragraph 44,58-73).

The combination of Konchan and Browne further teaches setting an unlock delay time (Konchan) based on the at least one of the first temperature(Browne), the second temperature, and the light level; and 
when the elapsed time period is greater than or equal to the unlock delay time (Konchan), determining whether an occupant is present on a seat of the vehicle with a seat sensor (Browne); and 
when the secondary lock feature is disposed in the active state (Konchan), the elapsed time period is greater than or equal to the unlock delay time (Konchan), and the occupant is present on the seat (Browne), automatically generating a control signal (Konchan) to thereby deactivate the secondary lock feature. (Konchan, paragraphs 23-33, Browne paragraphs 44,58-73). 

Regarding claim 20, the combination of Konchan and Browne further teaches the method of claim 19, further including, before automatically generating the control signal, requesting a confirmation (verification of occupant, Konchan paragraph 31-32) from the occupant to generate the control signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock features and unlocking said lock features.
	PTO892 lists relevant but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675